DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Status of Claims
Claims 1-20  are previously presented in the application. 
Claims 21-22 are new
Claims 1-22 are pending in the application and are presented to be examined upon their merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The 35 U.S.C. 103(a) rejection is maintained. It is respectfully submitted that during patent examination and reexamination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). It is also the case that, the cardholder's mobile
device, processor, in LISCIA, may receive, from the digital enablement service, an enrollment or registration verification along with a token and single use key or limited use key or device master key for use to generate simulated magnetic stripe payment account data when initiating transactions with 

Examiner’s Comments
Intended Use-MPEP 2103 I C

CLAIM 1 - A computer-implemented method of user authentication and transaction staging on a user device, wherein a transaction staged by the method is for submission to a transaction scheme infrastructure for settlement and authorization by a terminal of the transaction scheme infrastructure, the method comprising at the user device: 
authenticating a user of the user device by a user device verification method; 
generating transaction information comprising transaction credentials and a freshness factor; generating at least one optical code comprising the transaction information; displaying the at least one optical code on the user device in a form suitable for scanning by the terminal of the transaction scheme infrastructure for the terminal to submit a transaction based on the transaction information to the transaction scheme infrastructure for authorization and settlement.
CLAIM 3-  The method of claim 2, further comprising selecting a payment card to be used for the transaction [also is not positively recited-possible Means Plus function rejection] from one or more payment cards associated with the electronic wallet.
CLAIM 4- The method of claim 1, further comprising entering transaction details at the user device and including said transaction details in the transaction information.
CLAIM 5-The method of claim 4, wherein the transaction details include a transaction amount.
CLAIM 6-  The method of claim 1, wherein the freshness factor is time based.
CLAIM 9- The method of claim 1 [[8]], wherein the optical code is a 1-D barcode is displayed and [[the]] transaction data for the 1-D barcode comprises Dynamic Magstripe data according to EMV protocols.
CLAIM 12-  The method of claim 1 [[8]], wherein the optical code is a 2-D barcode is displayed and [[the]] transaction data for the 2-D barcode comprises transaction data defined according to EMV contactless protocols.
CLAIM 13- The method of claim 12, wherein the freshness factor comprises an unpredictable number based in part upon a time value at the user device.
CLAIM 15- The method of claim 1, wherein the method further comprises receiving a notification at the user device for corroboration of the transaction by the user.



CLAIM 18- A computing device adapted for user authentication and transaction staging of a transaction for submission to a transaction scheme infrastructure for settlement and authorization by a terminal of the transaction scheme infrastructure, the computing device comprising at least one processor, at least one memory, a display and having an electronic wallet application, wherein the computing device is adapted to [see MPEP 2111.04]: 
authenticate a user of the computing device by a method of verification; 
generate transaction information comprising transaction credentials and a freshness factor; 
generate at least one optical code comprising the transaction information; and display the at least one optical code on the computing device in a form suitable for scanning by the terminal of the transaction scheme infrastructure for the terminal to submit a transaction based on the transaction information to the transaction scheme infrastructure for authorization and settlement.
CLAIM 19- The computing device of claim 18 further comprising a clock, wherein a time at the computing device is used to determine the freshness factor.
CLAIM 20- A computer-implemented method of processing a transaction at a terminal of a transaction scheme infrastructure, the method comprising at the terminal: 
scanning one or more optical codes presented at a user device, wherein the one or more optical codes represent a staged transaction; 
decoding one of the one or more optical codes to obtain transaction information, the transaction information comprising transaction credentials and a freshness factor; 
submitting a transaction corresponding to the staged transaction to the transaction scheme infrastructure for authorization and settlement.
CLAIM 22- wherein displaying the at least one optical code on the user device in a form suitable for scanning by the terminal comprises displaying the one- dimensional barcode and the two-dimensional barcode on the user device.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-22 is/are rejected under 35 U.S.C. 103 as being un-patentable over LISCIA et al (US 2016/0162883).
CLAIM 1

the method comprising at the user device:
[1]	 authenticating a user of the user device by a user device verification method
[¶0005-a Card Validation code (CVC1) is used to authenticate the user/transaction with the bank], [0022, 0032- also suggests this];
[2] 	generating transaction information comprising transaction credentials and a freshness
Factor
 [¶0032-a CVC3 value generated by the dynamic CVC3 generator comprises transaction information via the message authentication code “MAC”. By the mobile device prior to conducting, or when initiating a transaction. Since the proximity payment device 200 cannot conduct two-way communications with a merchants point of sale (POS) terminal 118 and associated magnetic stripe reader 120 (see FIG. 1) upon initiating a transaction, an unpredictable number (UN) which is typically provided by the POS terminal is instead generated by the mobile device 200. In some implementations, a time stamp generated by the mobile device may be utilized as the UN for a transaction, and the UN is utilized to generate the CVC3 for use in authentication processing.]
[3] 	generating at least one optical code comprising the transaction information;
[0045- a suitable communications interface 406 include, but are not limited to, a microphone
(to receive audio input), a camera (to receive visual input), an optical sensor (to receive optical data, Such as light data from an LED or other Source associated with a consumer mobile device. Such as a camera flash component), a quick response (QR) reader (for receiving and/or reading a QR code which can be generated and displayed by a cardholder's mobile device)]
[4]  	displaying the at least one optical code on the user device in a form suitable for scanning
by the terminal of the transaction scheme infrastructure for the terminal to submit a transaction based on the transaction information to the transaction scheme infrastructure for authorization and settlement. [¶0045]

CLAIM 2


CLAIM 3
The method of claim 2, further comprising selecting a payment card to be used for the transaction from one or more payment cards associated with the electronic wallet.
[¶0019- (FIG. 1) The system 100 is configured for processing transactions and for enrolling proximity payment devices, such as the mobile device 102, of payment card account holders or cardholders with a digital enablement service 106 to enable such proximity payment devices to emulate magnetic stripe cards to conduct transactions, such as payment and/or purchase transactions. The mobile device 102 may be any type of mobile computing device Suitable for performing the functions as disclosed herein, including, but not limited to, a cellular phone, a smartphone, a tablet computer, a laptop computer, a digital music player, a key fob, a proximity payment card, and the like.]



CLAIM 4
The method of claim 1, further comprising entering transaction details at the user device and including said transaction details in the transaction information [¶0020]

CLAIM 5
The method of claim 4, wherein the transaction details include a transaction amount. [¶0022],
[¶0047]

CLAIM 6
The method of claim 1, wherein the freshness factor is time based.

UN for a transaction, and the UN is utilized to generate the CVC3 for use in authentication processing ]
CLAIM 7
The method of claim 1, further comprising a step of determining a type of optical code to display.
[¶ 0045]
CLAIM 8
The method of claim 7, wherein the user device may display a 1-D barcode ,a 2-D barcode,
or both a 1-D barcodeanda2-D barcode. [¶0045].

CLAIM 9
The method of claim 8,wherein a1-Dbarcodeisdisplayedand the transaction data for the 1-D barcode comprises Dynamic Magstripe data according to EMV protocols. [0045]


CLAIM 10
The method of claim 9, wherein the freshness factor for the 1 -D barcode comprises a time
stamp.[¶0045]
CLAIM 11
The method of claim 10, further comprising obfuscating the time –stamp [¶0045]

CLAIM 12
The method of claim 8,wherein a 2-D barcode is displayed and the transaction data for the 2-D barcode comprises transaction data defined according to EMV contactless protocols [¶0045-QR code]


The method of claim 12, wherein the freshness factor comprises an unpredictable number based in part
upon a time value at the user device. [¶0032]

CLAIM 14
The method of claim 1, wherein the transaction information is only valid for authorization for a
limited time period. [¶0006], [¶0019]

CLAIM 15
The method of claim 1, wherein the method further comprises receiving a notification at the user
device for corroboration of the transaction by the user. [¶0006], [¶0019]



CLAIM 16
The method of claim 1, wherein the method further comprises detecting whether a contactless EMV
transaction with the terminal is possible, and if so, enabling the contactless EMV transaction and
disabling display of the at least one optical code. [¶0006], [¶0019]

CLAIM 17
The method of claim 1, wherein authenticating (420) a user of the user device by a user device
verification method comprises authenticating a user of the user device using a method selected from a
group comprising: a_ personal identification number (PIN), a password, and a_ biometric authentication mechanism. [0004]

A computing device adapted for user authentication and transaction staging of a transaction
for submission to a transaction scheme infrastructure for settlement and authorization by a terminal
of the transaction scheme infrastructure, the computing device comprising at least one processor, at
least one memory, a display and having an electronic wallet application, wherein the computing
device is adapted to:

[1]	 authenticate a user of the computing device by a method of verification [¶0005];
[2] 	generate transaction information comprising transaction credentials and a freshness factor [¶0032];
[3] 	generate at least one optical code comprising the transaction information [¶0045];
and
[4]	 display the at least one optical code on the computing device in a form suitable for scanning by the terminal of the transaction scheme infrastructure for the terminal to submit a transaction based on the transaction information to the transaction scheme infrastructure for authorization and settlement. [¶0045]
CLAIM 19

The computing device of claim 18 further comprising a clock, wherein a time at the computing
device is used to determine the freshness factor. [0032]

CLAIM 20
A computer-implemented method of processing a transaction at a terminal of a transaction
scheme infrastructure, the method comprising at the terminal:

scanning one or more optical codes presented at a user device, wherein the one or more optical
codes represent a staged transaction; [0005]

decoding one of the one or more optical codes to obtain transaction information, the
transaction information comprising transaction credentials and a freshness factor; [0032]

submitting a transaction corresponding to the staged transaction to the transaction scheme
infrastructure for authorization and settlement.[0045]



CLAIM 21
Wherein generating the least one optical code corresponding to the transaction credentials comprises generating a one-dimensional barcode and a two-dimensional barcode, wherein the one-dimensional barcode and the two-dimensional barcode correspond to the transaction credentials.[0045]

CLAIM 22

Wherein displaying the at least one optical code on the user device in a form suitable for scanning by the terminal comprises displaying the one-dimensional barcode and the two-dimensional barcode correspond to the transaction credentials.[0045] 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DANIEL S FELTEN/               Primary Examiner, Art Unit 3692